DETAILED ACTION
This is a response to the Amendment to Application # 17/204,285 filed on February 28, 2022 in which claims 1 and 8 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 28, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-14 are pending, of which claims 1-4 and 8-11 are rejected under 35 U.S.C. § 102(a)(1); claims 6, 7, 13, and 14 are rejected under 35 U.S.C. § 103; and claims 5 and 12 are objected to.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Golovchinsky et al., US Publication 2004/0078757 (hereinafter Golovchinsky).

Regarding claim 1, Golovchinsky discloses a method of an electronic device, the method comprising “displaying, via a display of the electronic device, an electronic document” (Golovchinsky ¶ 45) by displaying the document and allowing the user to annotate the document. Additionally, “identifying, from the electronic document, a plurality of handwritten inputs distinguished from a plurality of text words included in the electronic document” (Golovchinsky ¶¶ 44, 53 and Fig. 1) by identifying an annotation (Golovchinsky ¶ 53) and indicating that the annotation may be handwritten inputs distinguished from a plurality of text words (Golovchinsky ¶ 44 and Fig. 1). Further, Golovchinsky discloses “acquiring, from among the plurality of handwritten inputs, first handwritten symbols” (Golovchinsky ¶ 52) by acquiring the handwritten symbols entered by the user. Moreover, Golovchinsky discloses “identifying, from the electronic document, at least one text word corresponding to each of the first handwritten symbols” (Golovchinsky ¶¶ 42, 54) by identifying the text of the anchor, such as a web address or a reference to another document. Likewise, Golovchinsky discloses “determining a type of the first handwritten symbols to be related to ordering” (Golovchinsky ¶¶ 54-55, 67) by determining the annotation is of a type associated with an anchor and that the type may be a list, which is related to ordering. Golovchinsky also discloses “determining an order of the first handwritten symbols based on an order of at least one character recognized from a handwritten input within each of the first handwritten symbols” (Golovchinsky ¶¶ 57, 63) by disclosing that the annotations may be ordered by any organizational technique and incorporating Wilcox et al, US Patent 5,889,523 (hereinafter Wilcox) by reference. Wilcox discloses in Fig. 9 that the handwritten symbols, shown as text annotations, are clustered (i.e., ordered) based on the handwritten text (Wilcox col. 11, ll. 23-32), which results from character recognition (Wilcox col. 5, ll. 6-11) performed on the user interface of Fig. 3 (Wilcox, col. 3, ll. 41-43 and col. 5, ll. 6-11). In addition, Golovchinsky discloses “rearranging the first handwritten symbols based on the determined order” (Golovchinsky ¶¶ 67-68, see also ¶ 71) by ordering the anchors, which causes those anchors to be rearranged. Finally, Golovchinsky discloses “receiving a user input; and based on receiving the user input, displaying, via the display, the at least one text word as associated with first digital symbols corresponding to each of the first handwritten symbols, rearranged in the determined order of the first handwritten symbols” (Golovchinsky ¶¶ 73-74) by displaying the list of ordered anchors, which is in response to the user’s annotation inputs and the user’s criteria constraint selections.

Regarding claim 8, it merely recites an electronic device for performing the method of claim 1. The electronic device comprises computer hardware and software modules for performing the various functions. Golovchinsky comprises computer hardware (Golovchinsky ¶ 45) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2 and 9, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “wherein the at least one text word is associated with the plurality of text words included in the electronic document and at least one handwritten text word included in the plurality of handwritten inputs.” (Golovchinsky ¶ 42 and Fig. 1).

Regarding claims 3 and 10, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “identifying first digital symbols which are mapped to the acquired first handwritten symbols” (Golovchinsky ¶ 55) where the list of annotated anchors is a form of mapping the anchors to the annotations. 

Regarding claims 4 and 11, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky discloses “wherein the plurality of handwritten inputs further include second handwritten symbols, and wherein the method further comprises: acquiring, from among the plurality of handwritten inputs, the second handwritten symbols; and identifying second digital symbols which are mapped to the acquired second handwritten symbols” (Golovchinsky ¶ 56 and Fig. 3, element 309) by indicating that once a first annotation is added to the annotated anchor list, the process repeats for a second annotation. Further, Golovchinsky discloses “wherein the second handwritten symbols comprise a symbol designating a range for the at least one text word” (Golovchinsky Fig. 1, Elements 105 and 106) by showing an example of a handwritten annotation that is a circle surrounding a hyperlink. The circle designates the range of the hyperlink (i.e., the text word).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Golovchinsky in view of Capps et al., US Patent 6,021,218 (hereinafter Capps), as cited on the Information Disclosure Statement dated December 18, 2018, which incorporates Capps et al., US Patent 5,583,542 (hereinafter Capps ‘542) at Capps col. 12, ll. 14-31, as cited on the Information Disclosure Statement dated April 16, 2021.

Regarding claim 7, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky does not appear to explicitly disclose “determining that the at least one handwritten text word cannot be converted to at least one recognized text word; based on determining that the at least one handwritten text word cannot be converted to at least one recognized text word, generating, an image including the at least one handwritten text word; and displaying the generated image.”
However, Capps discloses “determining that the at least one handwritten text word cannot be converted to at least one recognized text word.” (Capps col. 11, ll. 5-8). Additionally, Capps discloses “based on determining that the at least one handwritten text word cannot be converted to at least one recognized text word, generating, an image including the at least one handwritten text word; and displaying the generated image.” (Capps col. 11, ll. 15-33 and Fig. 4c).
Golovchinsky and Capps are analogous art because they are from the “same field of endeavor,” namely that of digital ink annotations. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Capps before him or her to modify the annotations of Golovchinsky to include the image conversion of Capps.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Golovchinsky teaches the “base device” for annotating documents. Further, Capps teaches the “known technique” for generating an image when the text cannot be converted that is applicable to the base device of Golovchinsky. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 14, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky does not appear to explicitly disclose “generate, when the at least one handwritten text word cannot be converted to at least one recognized text word, an image including the at least one handwritten text word; and display the generated image.”
However, Capps discloses “generate, when the at least one handwritten text word cannot be converted to at least one recognized text word, an image including the at least one handwritten text word; and display the generated image.” (Capps col. 11, ll. 15-33 and Fig. 4c).
Golovchinsky and Capps are analogous art because they are from the “same field of endeavor,” namely that of digital ink annotations. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Capps before him or her to modify the annotations of Golovchinsky to include the image conversion of Capps.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Golovchinsky teaches the “base device” for annotating documents. Further, Capps teaches the “known technique” for generating an image when the text cannot be converted that is applicable to the base device of Golovchinsky. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Capps in view of Grigsby et al., US Publication 2012/0030564 (hereinafter Grigsby), as cited on the Information Disclosure Statement dated April 16, 2021.

Regarding claims 6 and 13, Golovchinsky discloses the limitations contained in parent claims 1 and 8 for the reasons discussed above. In addition, Golovchinsky does not appear to explicitly disclose “wherein a second user interface is superimposed on the first user interface.”
However, Grigsby discloses a spell check interface “wherein a second user interface is superimposed on the first user interface” (See Grigsby Abstract).
Golovchinsky and Grigsby are analogous art because they are from the “same field of endeavor,” namely that of word processing. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Golovchinsky and Grigsby before him or her to modify the spell check interface bounding box of Golovchinsky to include the user of an overlay layer of Grigsby.
The motivation for doing so would have been that of applying a known technique to a known device (See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D)). Golovchinsky teaches the “base device” for annotating a document. Further, Grigsby teaches the “known technique” superimposing a user interface over the first interface that is applicable to the base device of Golovchinsky. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.	

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.

Regarding the previous office action, Applicant argued that the examiner did not properly address the previous arguments and states “the Examiner has failed to properly respond to the previous arguments.” (Remarks 10). While the examiner disagrees, this argument is moot in view of the presently filed Request for Continued Examination.

Regarding the rejection of claims 1 and 8 under 35 U.S.C. § 102, Applicant argues that the anchor of Golovchinsky “is not the handwritten marking of a user,” and therefore Golovchinsky does not disclose the claimed handwritten symbols and, thus, does not disclose the limitation “identifying, from the electronic document, at least one text word corresponding to each of the first handwritten symbols.” (Remarks 11-12). The examiner disagrees. 

Golovchinsky discloses that a user may enter annotations, which may be handwritten symbols. (Golovchinsky ¶ 40). Golovchinsky additionally discloses that for each annotation, an anchor is determined (i.e., identified). (Golovchinsky ¶ 54, see also ¶¶ 52-53 and Fig. 3). Thus, Golovchinsky is “identifying, from the electronic document, at least one anchor corresponding to each of the first handwritten symbols.” 
Golovchinsky goes on to state that the content of an anchor includes “at least one text word” by giving examples of the anchor being “Chandler v. Miller,” which are three words (i.e., at least one). (Golovchinsky ¶ 42). Thus, because the anchors may be at least one text word, Golovchinsky discloses “identifying, from the electronic document, at least one text word corresponding to each of the first handwritten symbols,” as claimed.
The examiner notes that the claim does not require the identified text words to be the content of the handwritten symbols, but merely requires a correspondence between the two. 
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “[a]t no time does Golovchinsky teach or suggest ‘determining a type of the first handwritten symbols to be related to ordering,’ as recited in intendent Claim 1 and 8.” Applicant continues that “in independent Claims 1 and 8, a type of the first handwritten symbols is identified as indicating an ordering.” (Remarks 12). The examiner disagrees.

In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, Applicant appears to equate the phrase “a type of the first handwritten symbols is identified as indicating an ordering” as being equivalent of the claim limitation “determining a type of the first handwritten symbols to be related to ordering.” However, this is not the case. 
The claim language merely requires that the determined type is “related to order” at some point now or in the future, through the use of the claim language “to be.” Being “related to” an order is significantly broader than “indicating” an order. For example, in HTML, the “<ol>” and “</ol>” tags are related to an order because they tell the HTML parser that an ordered list is present. But they do not “indicate” the order because they do not, themselves, define what the order is. Instead, the individual “<li>” and “</li>” tags perform that function.
Should Applicant desire the claim to be interpreted in the manner proffered, the examiner recommends amending the claim language to state that the “type of the first handwritten symbols is identified as indicating an ordering.”
Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Golovchinsky fails to disclose “determining an order of the first handwritten symbols based on a handwritten input within each of the first handwritten symbols” as described in Figs. 4A-4B of the specification because “Golovchinsky does not actually determine an order of the first handwritten symbols based on a handwritten input within each of the first handwritten symbols, but orders the anchors (not the annotations) based on frequency.” (Remarks 12-13). The examiner disagrees.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Here, the plain and ordinary meaning of the claim limitation is much broader than that shown by Figs. 4A-4B. Golovchinsky expressly discloses that the list is “formatted based on the order in which the annotated anchors 601-607 first appear” and that the formatted list includes the “annotations.” (Golovchinsky ¶ 67). Thus, by formatting the list based on an order of the annotated anchors and including the annotations with those anchors, Golovchinsky is determining an order of the handwritten annotations. Further, Golovchinsky discloses that the order may further be based on the frequency of annotations, which again, may be handwritten symbols. (Golovchinsky ¶ 68). Thus, by recognizing that the annotations are handwritten, Golovchinsky is “recognizing” the annotation contains characters. The examiner notes that this claim language does not require the performance of any character recognition processes to determine the meaning of the text. 
Additionally, by ordering the anchors based on frequency, the system ordering an anchor with two annotations over an anchor with one annotation. In other words, the two annotation anchor is ordered based on the fact that it has an order of handwritten annotations, which are recognized characters for the reasons discussed above. 
Therefore, Applicant’s argument is unpersuasive. 

Finally, Applicant argues that Golovchinsky does not disclose the newly amended claim language. (Remarks 13-14). The examiner disagrees for the reasons discussed in the rejection above. 

Regarding the rejections of claims 2-4, 6, 7, 9-11, 13, and 14 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that these claims are allowable for depending on claims 1 or 8. (Remarks 14). The examiner disagrees for the reasons presented above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176